t c summary opinion united_states tax_court lakim love allah petitioner v commissioner of internal revenue respondent docket no 12913-01s filed date lakim love allah pro_se patricia a riegger for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issues for decision are whether petitioner is entitled to two dependency_exemption deductions in and whether and if so to what extent petitioner is entitled to an earned_income_credit in some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in brooklyn new york on the date the petition was filed in this case petitioner’s two sons lamani lakim christopher clarke lamani and lakim love allah jr lakim were born in lamani’s mother is sandra clarke lakim’s mother is sharon herbert during the year in issue petitioner turned years old he resided in the state of new york and he earned wages of dollar_figure petitioner filed a federal_income_tax return for taxable_year as a single_taxpayer he claimed two dependency_exemption deductions for lamani and lakim and he claimed an earned_income_credit with lamani and lakim as qualifying children petitioner did not attach to the return a written declaration entitling him to one or both of the dependency_exemption deductions in the statutory_notice_of_deficiency respondent disallowed the dependency_exemption deductions and the earned_income_credit in full the first issue for decision is whether petitioner is entitled to dependency_exemption deductions for lamani and lakim a deduction generally is allowed for each dependent of a taxpayer sec_151 c as a general_rule a child of a taxpayer is a dependent of the taxpayer only if the taxpayer provides over half of the child’s support for the taxable_year sec_152 a special rule applies to taxpayer-parents who are divorced who are separated or who live separately for at least the last months of the calendar_year but who have custody of the child for more than half of the year and who together provide over half of the child’s support sec_152 under this rule the parent with custody of the child for the greater portion of the year the custodial_parent generally is treated as having provided over half of the child’s support regardless of which parent actually provided the support id sec_1 b income_tax regs an exception to this special rule exists which entitles the noncustodial_parent to the dependency_exemption deduction sec_152 for the exception to apply the custodial_parent must sign a written declaration releasing his or her claim to the deduction and the noncustodial_parent must attach the declaration to his or her tax_return id each taxable_year stands alone and respondent may challenge in a succeeding year what was condoned or agreed to in a former year 55_tc_28 thus a taxpayer must meet the requirements of sec_151 and sec_152 in any given taxable_year to be entitled to a dependency_exemption deduction even if respondent did not challenge a similarly claimed deduction in a prior year respondent argues that petitioner is not the custodial_parent of either of the children petitioner argues that he resided with both of his sons during the year in issue because petitioner has failed to offer any credible_evidence concerning the issue of where he and his children resided petitioner bears the burden of proving respondent’s disallowance of the deductions to be in error sec_7491 rule a petitioner testified that he resided in an apartment during the year in issue with his two sons with ms clarke and with ms clarke’s mother during this time and through the time of trial however petitioner used his father’s address as his own mailing address he testified that he kept this as his mailing address because you never know how things might work out petitioner did not state a specific date when he moved into the apartment or state how long he remained there petitioner failed to provide any witnesses or documentation corroborating his assertions we find that petitioner has failed to establish that he was the custodial_parent for either of his sons during the year in issue consequently because petitioner did not attach to his return a written declaration entitling him to the dependency_exemption deductions we sustain respondent’s determination that petitioner is not entitled to the deductions furthermore petitioner has failed to establish that he provided any support for the children during that year even were we to find that petitioner lived for some part of the last months of the year with ms clark he would not be entitled to a dependency_exemption deduction for lamani sec_151 sec_152 the second issue for decision is whether and if so to what extent petitioner is entitled to an earned_income_credit in an eligible_individual is allowed a credit which is calculated as a percentage of the individual’s earned_income subject_to certain limitations sec_32 a single individual is an eligible_individual if his principal_place_of_abode is in the united_states for more than half of the taxable_year if he is at least years old but under years old and if he is not a dependent of another taxpayer sec_32 an individual with qualifying children is entitled to a larger credit than is an individual without qualifying children sec_32 and b subject_to further requirements the definition of a qualifying_child for purposes of sec_32 includes a child of a taxpayer who has the same principal_place_of_abode as the taxpayer for more than half of the taxable_year sec_32 petitioner has failed to show that either of his children had the same principal_place_of_abode as petitioner for more than half of petitioner therefore is not entitled to an earned_income_credit in based on lamani and lakim as qualifying children id petitioner however is nevertheless entitled to a smaller earned_income_credit than that claimed petitioner is an eligible_individual and he earned dollar_figure during the year in issue respondent argues in his trial memorandum that taxpayers without qualifying children who earn in excess of dollar_figure are not entitled to an earned_income_credit this is incorrect according to the tables prescribed by the secretary pursuant to sec_32 the lowest income amount at which the earned_income_credit is no longer available in this situation is dollar_figure for taxable_year see also sec_32 b j the amount of the deficiency resulting from the correct amount of the earned_income_credit will be calculated pursuant to a rule computation reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
